Name: 91/387/EEC: Council Decision of 22 July 1991 amending Decision 87/569/EEC concerning an action programme for the vocational training of young people and their preparation for adult and working life (Petra)
 Type: Decision
 Subject Matter: labour market;  employment;  management
 Date Published: 1991-08-02

 Avis juridique important|31991D038791/387/EEC: Council Decision of 22 July 1991 amending Decision 87/569/EEC concerning an action programme for the vocational training of young people and their preparation for adult and working life (Petra) Official Journal L 214 , 02/08/1991 P. 0069 - 0076 Finnish special edition: Chapter 5 Volume 5 P. 0066 Swedish special edition: Chapter 5 Volume 5 P. 0066 COUNCIL DECISION of 22 July 1991 amending Decision 87/569/EEC concerning an action programme for the vocational training of young people and their preparation for adult and working life (Petra) (91/387/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 128 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the fundamental objectives of a common vocational-training policy set down in the second principle in Council Decision 63/266/EEC of 2 April 1963 laying down general principles for implementing a common vocational-training policy (4) refer, in particular, to the need to guarantee adequate vocational training for all and to avoid any harmful interruption between the completion of general education and the commencement of vocational training; Whereas the tenth principle in Decision 63/266/EEC states that special measures may be taken in respect of special problems concerning specific sectors of activity or specific categories of persons; Whereas the Council, by Decision 87/569/EEC (5), adopted an action programme for the vocational training of young people and their preparation for adult and working life (called Petra) for a period of five years beginning on 1 January 1988; whereas the Commission has presented an interim report on the implementation of that Decision; Whereas the Council, by Decision 84/636/EEC (6), adopted a third joint programme to encourage the exchange of young workers within the Community; whereas the Commission has submitted on evaluation report on that programme; Whereas the Council, by Decision 90/268/EEC (7), extended that programme up to 31 December 1991 with a view to taking a decision later on a Commission proposal establishing a new joint programme to encourage the exchange of young workers within the Community; Whereas, under Article 50 of the Treaty, Member States are to encourage, within the framework of a joint programme, the exchange of young workers; Whereas the Community Charter of the fundamental social rights of workers, adopted at the European Council in Strasbourg on 9 December 1989 by the Heads of State and of Government of 11 Member States, states inter alia in point 23: 'Following the end of compulsory education, young people must be entitled to receive initial vocational training of a sufficient duration to enable them to adapt to the requirements of their future working life; for young workers, such training should take place during working hours'; Whereas the conclusions of the Council and Ministers of Education meeting within the Council of 14 December 1989 (8) stressed the importance of the issues at stake in technical and vocational education and initial training at the national and European levels and asked the Commission to determine the ways in which cooperation could be achieved in this area; Whereas the European Parliament, in its resolution of 15 March 1989 on the social dimension of the internal market (9), emphasized the need to encourage transnational vocational-training initiatives; Whereas the European Parliament, in its resolution of 16 February 1990 on Community education and training programmes (10), expressed concern about the fact that young people do not have equal opportunities in this area since existing Community programmes are geared mainly to university students and unduly neglect young people at school or following vocational training courses, who are, be it said, in the majority; Whereas, by their joint opinion of 26 January 1990 the social partners, in the framework of the Social Dialogue, emphasized the importance of high-quality education and initial vocational training leading to recognized qualifications as an essential and irreplaceable condition for the successful integration of young people into working and economic life; Whereas a Community dimension should be added to vocational qualifications to help to make them comparable between Member States, to bring about the internal market and to remove barriers to the free movement of persons within the Community; Whereas it is important to respond to the new challenges facing vocational education and initial training; whereas it is necessary in particular to raise the status of such education and training; adapt its content, increase its coherence and flexibility, in accordance with the principle of equality between women and men, stimulate cooperation between the bodies concerned, improve information and vocational guidance and support transnational training projects; whereas industry should be encouraged to take part in and contribute financially to the programme; Whereas this programme may also contribute to developing vocational training for young people, notably in the least-developed regions of the Community; Whereas the Commission must be able to take the additional measures required for the implementation of this programme, by way of concerted action with the Member States; Whereas it is essential that there should be consistency and complementarity between the projects to be carried out under this programme and the other relevant Community programmes and initiatives; Whereas it is necessary, in the implementation of this programme, to ensure a balanced development of the measures; Whereas provision should be made for a three-year programme; Whereas an amount of ECU 177,4 million is estimated as necessary in order to implement the said multi-annual programme; whereas, for the period 1991 to 1992, as financial prospects stand at present, the amount estimated as necessary is ECU 29 million; Whereas the amounts to the committed for financing the programme for the period following the 1992 budget year should be entered in the Community financial framework in force; Whereas 30 % of the appropriations available should be used by way of priority for the benefit of the young people referred to in Article 1 (4) (b) and (c) of Decision 87/569/EEC, as amended by this Decision, HAS DECIDED AS FOLLOWS: Article 1 Decision 87/569/EEC is hereby amended as follows: 1. Article 1 shall be replaced by the following: 'Article 1 Objectives 1. A programme is hereby adopted for a three-year period from 1 January 1992 to support and supplement, through measures at Community level, the policies and activities of the Member States, which are doing their utmost to ensure that all young people in the Community who so wish receive one or, if possible, two or more years' initial vocational training in addition to their full-time compulsory education, leading to a vocational qualification recognized by the competent authorities of the Member State in which it is obtained. 2. The programme is also intended to: (a) complement and support, pursuant to Article 2, Member States' policies to raise the standards and quality of initial vocational training, diversify vocational training provision so as to offer choice for young people with different levels of ability, and enhance the capacity of systems of vocational training to adapt to rapid economic, technological and social change; (b) add a Community dimension to vocational qualifications, in order to contribute in particular to the comparability of these qualifications between the Member States of the Community; (c) stimulate and support practical cooperation and the development of training partnerships transnationally between training providers, industry and other promoters of local and regional development; (d) develop opportunities for the young people referred to in paragraph 4 to benefit from periods of training or work experience in other Member States; (e) foster Community cooperation in the sphere of vocational information and guidance. 3. For the purposes of this Decision and taking account of the different training systems in Member States, 'initial vocational training' is used to denote any form of initial vocational training of non-university level, including technical vocational training and apprenticeship, which enables young people to gain a vocational qualification recognized by the competent authorities of the Member State in which it is obtained. 4. This programme is intended for young people aged up to 28 who are in one of the following situations: (a) young people receiving initial vocational training; (b) young workers who are in employment or are available on the labour market according to national laws and/or practices and have received initial vocational training or practical work experience; (c) young people who are no longer receiving initial vocational training and are taking part in an advanced programme in order to complete their training.' 2. Articles 3 and 4 are hereby replaced by the following: 'Article 3 Community measures In order to achieve the objectives stated in Article 1 and to support and complement the activities of the Member States referred to in Article 2, the Commission shall make a contribution by means of the following measures: 1. Support for transnational cooperation between initiatives of the kind set out in Article 2, including specific assistance to those involving young people in their planning, organization and implementation. Such cooperation shall in particular promote within the Community: (a) vocational training or work experience placements in another Member State; certificates referring to the placements must be issued; (b) joint implementation of vocational training modules for young people, complying with national systems of training; (c) joint training of trainers in initial or continuing vocational training for young people, complying with national systems of training. 2. Support for measures aimed at fostering Community cooperation in the sphere of vocational information and guidance by: (a) supporting national systems for the exchange of vocational guidance data and information about good practice and effective methods in vocational guidance; (b) providing support for additional training for guidance counsellors/specialists on European aspects of guidance. 3. Technical assistance, as necessary, in the implementation of this programme, comparative studies on vocational teaching and training issues, including surveys on the effectiveness of youth training programmes and review of the evolution of vocational qualifications. Article 4 Implementation 1. The Commission shall implement this programme in accordance with the provisions set out in the Annex, in consultation with the Member States. 2. Member States shall take the necessary steps to coordinate and implement this programme at national level, in particular by providing for the appropriate structures and mechanisms at national level. Article 5 Consistency and complementarity 1. The Commission shall ensure that there is consistency and complementarity between the Community actions to be implemented under this programme and the other relevant Community programmes and initiatives, including initiatives launched in the framework of the Structural Funds. 2. The Commission shall draw upon the assistance of the European Centre for the Development of Vocational Training in the implementation of this programme, subject to the conditions laid down in Council Regulation (EEC) No 337/75 of 10 February 1975 establishing a European Centre for the Development of Vocational Training (*). (*) OJ No L 39, 13. 2. 1975, p. 1. Article 6 Financing 1. The programme shall be for a period of three years. 2. The amount deemed necessary for the Community's financial means to implement the said programme shall be 'ECU 177,4 million, ECU 29 million of which shall be for the period 1991 to 1992, in the context of the 1988 to 1992 financial outlook. For the period during which the programme is subsequently applied, the amount will be entered in the financial framework of the Community in force at the time. 3. The budget authority shall determine the appropriations available for each financial year, taking into account the principles of good management referred to in Article 2 of the financial regulation applicable to the general budget of the European Communities. 4. Thirty per cent of the appropriations available is intended first for the young people referred to in Article 1 (4) (b) and (c). Article 7 Committee 1. The Commission shall be assisted by an Advisory Committee composed of two representatives from each Member State and chaired by a representative of the Commission. The members of the Committee may be assisted by experts or advisers. Twelve representatives of both sides of industry, appointed by the Commission on the basis of proposals from the organizations representing employers and workers at Community level, shall participate in the work of the Committee as observers. 2. The representative of the Commission shall submit to the Committee a draft of the measures concerning: (a) the general guidelines governing the programme; (b) the general guidelines on the financial assistance provided by the Commission (amounts, duration and recipients of assistance); (c) questions relating to the overall balance of the programme, including the breakdown between the various actions; (d) the assessment of the programme with a view to the presentation of the reports specified in Article 8. 3. The Committee shall deliver its opinion on the draft, within a time limit which the Chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account. 4. To ensure the consistency of the measures referred to in paragraph 2 with other Community measures, the Commission shall keep the Committee regularly informed of its activites in the field of vocational training and exchanges of young workers, including initiatives launched in the framework of the European Social Fund. Article 8 Assessment and reports 1. The results of the measures taken pursuant to Article 3 and the Annex shall be subject to objective external assessment: (a) for the first time, in the course of 1994; (b) for the second time, in the course of 1995. 2. By 30 June 1993 at the latest and by 30 June 1995 at the latest, Member States shall send to the Commission a report on the steps taken to implement the objectives indicated in Article 1 and to give tangible expression to the common framework of guidelines laid down in Article 2, including information on current arrangements to promote and finance initial vocational training. 3. The Commission shall present an interim report by 31 December 1993 at the latest and a final report by 31 December 1995 at the latest, including an overall evaluation of the implementation of this programme, to the European Parliament, the Council, the Economic and Social Committee, the Advisory Committee on Vocational Training and the Education Committee set up under the resolution of 9 February 1976 of the Council and of the Ministers for Education, meeting within the Council (*). (*) OJ No C 38, 19. 2. 1976, p. 1.' Article 2 This Decision shall take effect on 1 January 1992. Done at Brussels, 22 July 1991. For the Council The President P. DANKERT (1) OJ No C 322, 21. 12. 1990, p. 21. (2) OJ No C 158, 17. 6. 1991. (3) OJ No C 102, 18. 4. 1991, p. 2. (4) OJ No 63, 20. 4. 1963, p. 1338/63. (5) OJ No L 346, 10. 12. 1987, p. 31. (6) OJ No L 331, 19. 12. 1984, p. 36. (7) OJ No L 156, 21. 6. 1990, p. 8. (8) OJ No C 27, 6. 2. 1990, p. 4. (9) OJ No C 96, 17. 4. 1989, p. 61. (10) OJ No C 68, 19. 3. 1990, p. 175. ANNEX IMPLEMENTATION OF THIS PROGRAMME (Articles 3 and 4) ACTION A: SUPPORT FOR TRANSNATIONAL VOCATIONAL TRAINING PROJECTS (Article 3 (1)) I. Vocational training or work experience placements in another Member State (Article 3 (1) (a)) The Community will provide financial and technical assistance for vocational training or work experience placements in another Member State for the young people referred to in Article 1 (4). I.1. Placements for the young people referred to in Article 1 (4) (a) 1.1. In order to be eligible for Community aid, placements must: (a) form an integral and recognized part of the initial vocational training process; (b) embody clear training objectives which have been mutually agreed between the trainees and the sending and hosting organizations. 1.2. Placements must be targeted on specific vocational sectors related to the participants' vocational training needs. Each placement must involve a significant added value, e.g. experience of different training methods or equipment, new content, new forms of training partnerships, etc. Particular attention must be given to exchanges between undertakings, including between small and medium-sized undertakings, and to exchanges between organizations representing several undertakings, which must have a greater opportunity to implement mutual exchange programmes. 1.3. The duration of placements shall normally be three weeks. Placements may be of a shorter duration or be extended to up to 12 weeks if the nature of the work experience or the training objectives so justify. 1.4. For the implementation of placements, the Community will provide overall financial aid to the individual Member States, as a Community contribution towards covering: - subsistence costs during the placement in another Member State, - travel costs, up to 75 %, - the costs of preparatory language training obviating obstacles for potential participants, - the cost incurred for the organization, including costs entailed by preparatory visits and on-the-spot monitoring, - the cost incurred for the coordination and publicizing of placement programmes in each Member State. The Community contribution shall be considered as averaging ECU 700 per three-week placement and may in no instance exceed ECU 3 700 per placement. I.2. Placements for the young people referred to in Article 1 (4) (b) and (c) 2.1. To be eligible for Community aid, placements must provide new vocational or training experience for the participants which will: (a) develop their vocational knowledge and enrich their practical experience; (b) promote their awareness of the problems of the working world in the Community; (c) bring them into contact with the working environment of the host country; (d) improve their knowledge of living conditions and social relations in the host country; and (e) promote adequate information on the Community's objectives and how it functions, particularly in its human, civic and social dimension. 2.2. Placements shall be organized on the basis of written agreements between the participants - and/or, as necessary, their employers - and the host bodies. These agreements must include a detailed description of the objectives, content and arrangements for each placement. The placement must be targeted on specific vocational sectors relating either to the vocational training of the participants or to their vocational activities, or to new vocational activities. 2.3. The duration of placements shall normally be three months. Placements may be of a shorter duration or be extended to up to one year if the nature of the work experience or the training objectives so justify. 2.4. For the implementation of the placements, the Community will provide overall financial aid to the individual Member States, as a Community contribution towards covering: - subsistence costs during the placement in another Member State, - travel costs, up to 75 %, - the costs of preparatory language training obviating obstacles for potential participants, - the cost incurred for the organization, including costs entailed by preparatory visits and on-the-spot monitoring, - the cost incurred for the coordination and publicizing of placement programmes in each Member State. The Community contribution shall be considered as averaging ECU 2 700 per three-month placement and may in no instance exceed ECU 4 800 per placement. I.3. Award of the Community financial contribution In calculating the overall aid awarded to each Member State, taking into consideration the need to ensure a balanced flow of exchanges in the Community, quantitative objectives will be assigned in relation to the number of young people under 28 years of age in the population. The method of calculation will also take account of: - the gross domestic product of each Member State, and - the geographical distance between Member States as well as transport costs. I.4. Implementing and organizational arrangements Member States shall make the necessary arrangements to: - administer the Community financial aid, - assist placement organizers in the identification of potential partners and placements, - help match supply and demand, - ensure adequate preparation, organization and on-the-spot support. Applications for grants shall be received and processed, in accordance with the specific guidelines adopted at Community level, by the structures designated by the Member States pursuant to Article 4 (2). II. Joint development of vocational training modules - Joint training of trainers for vocational training (Article 3 (1) (b) and (c) The Community will extend its financial and technical support for transnational cooperation between initiatives participating in the Petra programme's European Network of Training Partnerships whose aims are: - the joint development of vocational training modules, and the corresponding transfer of credits, in compliance with national systems of training, and/or - the joint training of trainers for vocational training. II.1. Joint development of vocational training modules Community assistance shall be granted for training institutions or projects wishing to engage, on a bilateral or multilateral basis, in medium or long-term cooperation on the development and implementation of joint training, especially the development of new qualifications and new vocational profiles, involving: (a) training units and methods of assessment which can be adapted for use by, or integrated into, recognized training provision in the different Member States; (b) training units to form distinct components of integrated transnational programmes, i.e. programmes in which certain complementary elements of a total training course are provided by one or more training institutions in one or more Member States. II.2. Joint training of trainers in vocational training Community assistance shall be granted to support bilateral or multilateral transnational partnerships aimed at the initial or continuing training of trainers for vocational training on aspects of common concern. The partnerships may involve, for example, joint training seminars, exchanges or joint development of vocational training material. II.3. Community financial contribution The Community will provide a financial contribution considered as averaging ECU 30 000 per project, normally for a period of two years, to projects proposed by the Member States. The contribution shall be annual and towards the costs involved in the development of a transnational partnership, including preparatory costs. II.4. Implementing and organizational arrangements 4.1. Projects shall be proposed by the Member States in order to participate in the Petra programme's European network of training partnerships. Technical support and follow-up for the projects, both at Community level and in the Member States, will be provided by the network's operational arrangements. Applications for grants will be received and processed by the Commission in consultation with the Member States. 4.2. Projects covered by the network may also be eligible for the Community aid provided for under I.1.1. and I.1.2. In this case the activities specified in the projects must be in keeping with I.1.4. ACTION B: SUPPORT FOR MEASURES AIMED AT FOSTERING VOCATIONAL INFORMATION AND GUIDANCE (Article 3 (2)) The Community will support national systems for the exchange of vocational guidance data and information about good practice and effective methods in vocational guidance whose purpose is to ensure: - that all young people receive suitable information, practical advice and individual counselling and help, to make them aware of the vocational training options available to them, enable them to assess their strengths and make informed choices, motivate them to strive for vocational qualifications and facilitate their access to training, - that, as part of this process, all young people and their parents: - are given the means to obtain up-to-date information on training opportunities and guidance services available in other Member States, and - are encouraged and helped to use this information. I. Networking the exchange of guidance data I.1. The Community will provide financial and technical support for the establishment of a Community network of national contact points or centres which will develop and update data for use by guidance services in all Member States. I.2. Member States shall propose projects for cooperation to the Commission. The Commission shall accept these projects on the basis of an assessment of the activities proposed, conducted in conjunction with the Member States. I.3. Applications for grants shall be received and processed by the Commission in consultation with the Member States. The Community contribution shall be considered as averaging ECU 100 000 per project per year. II. Training of guidance counsellors and specialists II.1. The Community will provide financial support for measures to train guidance counsellors and specialists on Community aspects of guidance. Training may take the form of bilateral or multilateral training seminars initially involving trainers of guidance personnel from the different Member States. II.2. Member States shall propose training projects to the Commission. The Commission shall accept these projects on the basis of an assessment of the activities proposed, conducted in conjunction with the Member States. II.3. Applications for grants shall be received and processed by the Commission in consultation with the Member States. The Community contribution shall be considered as averaging ECU 200 000 per year per multilateral training action, including the costs incurred for the preparation and development of training materials. ACTION C: COMPLEMENTARY MEASURES The Commission will take the necessary complementary measures. This will include the dissemination of results, by means of publications, seminars, etc., as well as the continuation of support for transnational cooperation in studies on specific issues in initial vocational training. In addition, the Commission will provide the technical support required for the implementation of the programme and the coordination and evaluation of the actions supported under it. As necessary, the Commission will call upon technical support and specialized institutions and organizations.